Citation Nr: 0923195	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative joint disease (DJD), 
associated with post-operative osteochondrosis of the left 
knee (low back disability).

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondrosis of the left knee (left knee 
osteochondrosis disability).  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with limitation of motion of the 
left knee associated with post-operative osteochondrosis of 
the left knee (left knee DJD disability).  

4.  Entitlement to an evaluation in excess of 10 percent for 
right hip strain with degenerative joint disease associated 
with post-operative osteochondrosis of the left knee (right 
hip disability).  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued the Veteran's 20 percent 
ratings for his low back disability and left knee 
osteochondrosis disability, the Veteran's 10 percent ratings 
for his left knee DJD disability and right hip disability, 
and denied entitlement to TDIU.  

The issues of entitlement to an evaluation in excess of 20 
percent for a low back disability and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.









FINDINGS OF FACT

1.  The left knee disabilities are not manifested by 
ankylosis, severe subluxation or lateral instability, 
symptomatic removal of semilunar cartilage, genu recurvatum, 
a compensable degree of limitation of motion, or impairment 
of the tibia and fibula.

2.  The right hip disability is not manifested by ankylosis, 
flail joint, impairment of the femur, or limitation of 
extension of the thigh to 5 degrees or less, flexion of the 
thigh limited to 45 degrees or less, or abduction limited to 
10 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-operative osteochondrosis of the left knee have not been 
met (left knee osteochondrosis disability).  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 (2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease with limitation of motion of the 
left knee associated with post-operative osteochondrosis of 
the left knee (left knee DJD disability) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 
5263 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected right hip strain with degenerative joint 
disease associated with post-operative osteochondrosis of the 
left knee (right hip disability) have not been not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5250, 5251, 5252, 5253, 5254, and 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in October 2005, and post-adjudication notice by 
letters dated in September 2008, November 2008, and December 
2008.  While notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in November 2008 and December 2008 supplemental 
statements of the case (SSOCs), following the provision of 
notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 indicating that 
to substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," that if an increase in 
the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on "the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life," and that 
the notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  
Additionally, the September 2008 notice specified the current 
diagnostic codes the Veteran's left knee osteochondrosis 
disability, left knee DJD disability, and right hip 
disability are rated under and the criteria for a higher 
rating under these codes.  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his disabilities.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.








Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Evaluation of Left Knee Osteochondrosis and Left Knee DJD 
Disabilities

The RO originally granted service connection for post-
operative osteochondrosis of the left knee in May 1988, 
assigning a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5257, with an effective date of March 26, 1988.  A May 1990 
rating decision increased the Veteran's rating for his left 
knee osteochondrosis disability to 20 percent, effective 
December 1, 1989, under 38 C.F.R. § 4.71a, DCs 5257-5258, 
which is the diagnostic code under which the Veteran's left 
knee osteochondrosis disability is currently rated.  The RO 
originally granted service connection for DJD with limitation 
of motion of the left knee associated with post-operative 
osteochondrosis of the left knee in September 2002, assigning 
a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5010-5260, 
with an effective date of November 2, 2000.  The Veteran 
contends that he is entitled to a rating in excess of 20 
percent for his left knee osteochondrosis disability and in 
excess of 10 percent for his left knee DJD disability.  

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's left 
knee based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee, as is the case here, may be rated separately under 
DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  See also 
Esteban, 6 Vet. App. at 261 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately]; but see 38 C.F.R. § 4.14 [the evaluation of the 
same disability under various diagnoses is to be avoided].  
The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

A VA examination was conducted in October 2005.  It was noted 
that the Veteran's gait is antalgic and that he was limping.  
He uses a cane and a special brace for his left knee.  The 
Veteran reported pain in his knee all the time.  The Veteran 
reported that he has great difficulty walking, and the 
examiner noted that the Veteran also has a history of 
fibromyalgia and lupus.  A physical examination revealed that 
the tibial tuberosity, medial and lateral condyles of the 
tibia, and the medial and lateral epicondyles of the femur 
and patella are in anatomical alignment, and that the Veteran 
had mild genu valgum.  Palpitation revealed no effusions or 
bulges.  Ligaments were intact, without laxity.  Mild 
crepitus to the left knee.  It was noted that the Veteran's 
left knee has 140 degrees of flexion, but that the Veteran 
lost 20 degrees after repetitive motion primarily due to 
pain.  It was also noted that the Veteran's left knee had 
"hypertension" of 0 degrees.  A diagnosis of DJD, "right 
knee," with status post osteochondrosis was given.   

VA treatment records dated in July 2006, note that the 
Veteran's left knee had no gross misalignment, mild wasting 
of quadriceps, mild to moderate effusion, moderate medial 
joint-line tenderness, no lateral joint-line tenderness, mild 
to moderate patello femoral clicking, moderate patello 
crepitus on active and passive range of motion, mild medial 
patellar facet tenderness, no signs of patello femoral 
instability, active range of motion of 0 to 120 degrees, 
passive range of motion of 0 to 135 degrees, no flexion 
contracture, no exterior lag, and no ligamentous lag.  
Following, magnetic resonance imaging an assessment of left 
knee medial compartment osteoarthritis was given. 

A VA examination was conducted in September 2008.  It was 
noted that the Veteran currently gets around in a motorized 
wheelchair, and reported that his left knee has pain, 
weakness, stiffness, swelling, heat, and instability and 
giving way.  The Veteran's left knee had flexion of 75 
degrees, but lost 5 degrees of flexion after three 
repetitions due to pain, weakness, fatigue, and lack of 
endurance.  His left knee had extension to 0 degrees and he 
lost 0 degrees due to pain, fatigue, and lack of endurance.  
In the portion of the examination reported titled stability, 
the Veteran's left knee was noted to have normal medial and 
lateral collateral ligaments, normal anterior and posterior 
crucitate ligaments, normal Lachman's test, negative anterior 
and posterior drawer test, and a normal medial and lateral 
meniscus.  Following imaging of the Veteran's bilateral 
knees, it was noted that they had no bone joint abnormality, 
soft tissues were normal, and they had good alignment and 
mineralization.  An impression of no detectable abnormality 
was given.  A diagnosis of DJD of the left knee with history 
of osteochondrosis was given.  

Diagnostic Code 5010, the rating code under which the 
Veteran's current left knee DJD disability is evaluated, 
arthritis due to trauma, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5003 provides 
that degenerative arthritis (hypertrophic or osteoarthritis), 
if established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, DC 5003.  When range of motion findings do 
not support a compensable evaluation under Diagnostic Codes 
5260 and 5261, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The Veteran's left knee DJD 
disability currently receives a 10 percent rating under 
Diagnostic Codes 5003 and 5010 and, as discussed below, there 
is no evidence of record indicating that the Veteran's left 
knee disability warrants a compensable rating under the 
ratings for limitation of motion.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010, 5260-5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's left knee DJD disability and 
left knee osteochondrosis disability involve only his left 
knee, and not two or more major or minor joints, and 
therefore he is not entitled to a 20 percent evaluation under 
DC 5003 for either his left knee DJD or left knee 
osteochondrosis disabilities.  

The Veteran has never been diagnosed with ankylosis of the 
left knee, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not for 
application.  Nor has there been any diagnosis of removal of 
semilunar cartilage.  Thus, DC 5259 is not for application.  
See 38 C.F.R. § 4.71a.  

Under DC 5258, the rating code under which the Veteran's left 
knee osteochondrosis disability is currently evaluated, 
semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 
maximum 20 percent rating.  38 C.F.R. § 4.71a.  Thus, the 
Veteran cannot be assigned a rating higher than he currently 
has under this Code.  

Under DC 5257, the rating code under which the Veteran's left 
knee osteochondrosis disability is currently evaluated, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent rating; moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  38 C.F.R. § 4.71a.  The words "severe," 
"moderate," and "slight" are not defined in the VA Schedule 
for Rating Disabilities.  The October 2005 VA examination 
notes that the Veteran's left knee ligaments were intact, 
without laxity.  The July 2006 VA treatment record notes that 
the Veteran's left knee had no signs of patello femoral 
instability.  The September 2008 VA examination assessed the 
stability of the Veteran's left knee and he was noted to have 
normal medial and lateral collateral ligaments, normal 
anterior and posterior crucitate ligaments, normal Lachman's 
test, negative anterior and posterior drawer test, and a 
normal medial and lateral meniscus.  Thus, because there is 
no medical evidence indicating that the Veteran has severe 
recurrent subluxation or lateral instability, his left knee 
DJD and left knee osteochondrosis disabilities do not warrant 
a rating in excess of 20 percent under DC 5257.  See 38 
C.F.R. § 4.71a.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  Id.  Under DC 5261 
when the leg has extension limited to 10 degrees, a 10 
percent rating is warranted, and extension limited to 15 
degrees warrants a 20 percent rating.  Id.  The October 2005 
VA examination report notes that the Veteran's left knee has 
0 to 120 degrees of flexion after repetitive motion, the July 
2005 VA treatment record notes that the Veteran has 0 to 120 
degrees of motion in his left knee, and the September 2008 VA 
examination report notes that the Veteran has flexion limited 
to 70 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II reflects that normal flexion and extension of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
The medical evidence of record clearly indicates that the 
Veteran's left knee does not have flexion limited to 45 
degrees or extension limited to 10 degrees, and hence neither 
his left knee DJD or left knee osteochondrosis disabilities 
warrant a compensable rating under DCs 5260 or 5261.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected left knee 
disabilities, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disabilities.  

At no time during the pendency of this claim has the 
Veteran's left knee DJD or left knee osteochondrosis 
disabilities met or nearly approximated the respective 
criteria for a rating in excess of 10 percent or 20 percent 
respectively, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

II.  Evaluation of the Right Hip Disability

The RO originally granted service connection for right hip 
strain associated with post operative osteochondrosis of the 
left knee, in September 2002, assigning a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5253, with an effective date of 
November 2, 2000.  The Veteran contends that he is entitled 
to a rating in excess of 10 percent for his right hip 
disability.  

The hip can be rated under Diagnostic Codes 5250, 5251, 5258, 
5252, 5253, 5254, and/or 5255.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the Veteran's right hip based 
on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

A VA examination was conducted in October 2005.  The Veteran 
reported pain, and denied any incapacitating episodes of the 
right hip requiring bed rest.  A physical examination 
revealed that the Veteran had an antalgic gait and limp.  The 
Veteran's hips had no instability.  He had increased 
tenderness in the right hip with flexion of 80 degrees with 
pain, hyperextension of 30 degrees with pain, abduction of 40 
degrees, right adduction of 20 degrees and left adduction of 
30 degrees, right internal rotation of 30 degrees and left 
internal rotation of 40 degrees with pain, and right external 
rotation of 30 degrees and left external rotation of 45 
degrees with pain.  It was noted that the Veteran had no loss 
of any range of motion of his right hip after repetitive 
movement due to pain, weakness, lack of endurance, or 
fatigability.  Following imaging the Veteran was given a 
diagnosis of chronic strain, right hip.  

A VA examination was conducted in September 2008.  The 
Veteran reported that his right hip has pain and weakness, is 
sometimes stiff, has heat, is instable or gives way, is 
fatigable, and lacks endurance.  The Veteran reported that 
flare ups of his right hip result in his inability to get up 
and walk.  The Veteran did not report any episodes of 
dislocation or recurrent subluxation.  It was noted that the 
Veteran's right hip has flexion of 0 to 125 degrees, but that 
after 3 repetitions it has 70 degrees and 5 degrees of loss 
due to pain, fatigue, and loss of endurance; extension of 0 
to 30 degrees and that after 3 repetitions it has 0 degrees 
of loss despite having pain, fatigue, and loss of endurance; 
adduction of 0 to 25 degrees and that after 3 repetitions it 
has 0 degrees of loss despite having pain, fatigue, and loss 
of endurance; abduction of 0 to 45 degrees and that after 3 
repetitions it has 0 degrees of loss despite having pain, 
fatigue, and loss of endurance; external rotation of 0 to 60 
degrees and that after 3 repetitions it has 0 degrees of loss 
despite having pain, fatigue, and loss of endurance, and; 
internal rotation of 0 to 40 degrees and that after 3 
repetitions it has 0 degrees of loss despite having pain, 
fatigue, and loss of endurance.  Following imaging of the 
right hip, a diagnosis of DJD of the right hip was given.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When 
range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5251, 5252, or 5253, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  
The Veteran's right hip disability currently receives a 10 
percent rating under DC 5253, and thus a 10 percent rating 
under DC 5003 is not for application.   See 38 C.F.R. § 
4.71a, DCs 5003 and 5253.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's right hip disability involves 
only his right hip, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for his right hip disability.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  Thus, 
the Veteran cannot be assigned a rating higher than he 
currently has under this Code, and even if he could, the 
October 2005 and September 2008 VA examination reports do not 
indicate that the Veteran's thigh has an extension limited to 
5 degrees.  38 C.F.R. § 4.71a.  Therefore, the Veteran's 
right hip disability does not warrant a compensable rating 
under DC 5251.  

The Veteran has never been diagnosed with ankylosis of the 
right hip, right hip flail joint, or impairment of the femur 
involving malunion or fracture.  Therefore, DCs 5250, 5254, 
and 5255 are not for application.  38 C.F.R. § 4.71a.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  
The October 2005 VA examination report notes that the 
Veteran's right hip had 0 to 80 degrees of flexion with pain, 
and that he did not lose any range of motion of his right hip 
after repetitive movement due to pain, weakness, lack of 
endurance, or fatigability.  The September 2008 VA 
examination report notes that the Veteran has flexion limited 
to 65 degrees after 3 repetitions due to pain, fatigue, and 
los of endurance.  The medical evidence of record clearly 
indicates that the Veteran's right hip does not have flexion 
limited to 45 degrees, and hence his right hip disability 
does not warrant a compensable rating under DC 5252.  

Diagnostic Code 5253, which is the diagnostic code the 
Veteran's right hip disability is currently evaluated under, 
provides a 10 percent evaluation when there is limitation of 
abduction of the thigh such that the legs cannot be crossed 
or there is limitation of rotation such that it is not 
possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.  The October 2005 VA examination report 
notes that the Veteran's right hip had abduction of 0 to 40 
degrees, and that he did not lose any range of motion of his 
right hip after repetitive movement due to pain, weakness, 
lack of endurance, or fatigability.  The September 2008 VA 
examination report notes that the Veteran has abduction of 0 
to 45 degrees that after 3 repetitions he had no loss of 
motion despite having pain, fatigue, and loss of endurance.  
Thus, the medical evidence of record clearly indicates that 
the Veteran's right hip does not have limitation of abduction 
with motion lost beyond 10 degrees and hence his right hip 
disability does not warrant a 20 percent rating under DC 
5253.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right hip 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

At no time during the pendency of this claim has the 
Veteran's right hip disability met or nearly approximated the 
respective criteria for a rating in excess of 10 percent and 
staged ratings are not for application.  See Hart, 21 Vet. 
App. at 505.

The Veteran genuinely believes that the severity of his left 
knee disabilities and right hip disability merit higher 
ratings.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of 
his service-connected disabilities, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professionals, 
which show that the criteria for a rating in excess of 10 
percent for his left knee DJD disability, in excess of 20 
percent for his left knee osteochondrosis disability, and in 
excess of 10 percent for his right hip disability have not 
been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.71a, DCs 5003, 5010, 5250-5255, 
5256-5263.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
left knee DJD disability, a left knee osteochondrosis 
disability, and a right hip disability are not warranted.  
See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated reports to VA 
examiners, indicating any marked interference with employment 
as a result solely of his left knee osteochondrosis 
disability, left knee DJD disability, or right hip 
disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondrosis of the left knee (left knee 
osteochondrosis disability) is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with limitation of motion of the 
left knee associated with post-operative osteochondrosis of 
the left knee (left knee DJD disability) is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right hip strain with degenerative joint disease associated 
with post-operative osteochondrosis of the left knee (right 
hip disability) is denied.  


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
20 percent for a low back disability and TDIU.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine Note(1) neurological abnormalities 
are to be rated separately under the appropriate diagnostic 
code.  

January 2008 VA treatment records indicate that following 
sensory and motor nerve conduction studies the Veteran was 
given impressions of abnormal study and electrophysiological 
evidence of a mild demylinating sensorimotor peripheral 
neuropathy in the lower extremities.  

A subsequent September 2008 VA examination report regarding 
the Veteran's low back disability notes that a neuro/sensory 
examination was conducted and that the Veteran was unable to 
do a tandem walk or tip-toe walk.  It was not noted whether 
the Veteran had peripheral neuropathy or other neurologic 
manifestations related to his service-connected low back 
disability.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Because the record shows vastly different findings and 
diagnoses regarding whether the Veteran currently has 
neurologic abnormalities, which may be related to his 
service-connected low back disability, a VA examination 
should be provided to determine the nature and etiology of 
any current neurologic abnormalities the Veteran may have.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to TDIU, and currently has 
numerous service connected disabilities.  A TDIU may be 
awarded when there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  Presently, the Veteran does not have any 
service connected disabilities which are rated at 40 percent 
or more.  

Because the Veteran's low back disability claim is being 
remanded, and because adjudication of that claim may impact 
the adjudication of the Veteran's TDIU claim, the Board 
concludes that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given 
the foregoing, the Veteran's TDIU claim also must be 
remanded.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature and etiology of any 
current neurologic abnormalities the 
Veteran may have.  All indicated tests and 
studies should be performed.  As to any 
neurologic abnormalities identified, 
including peripheral neuropathy, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
secondary to, or is otherwise related to, 
the Veteran's service-connected low back 
disability or any of his service-connected 
disabilities.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address in his opinion the 
January 2008 VA treatment record, which 
indicates that the Veteran currently has 
peripheral neuropathy.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim for an increased rating for a 
low back disability should then be re-
adjudicated.  Following the completion of 
the above, the claim of entitlement to 
TDIU should then be re-adjudicated.  If 
either of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


